GORMAN, J.
This ease is here on appeal from a decree of the common pleas court.
We are of the- opinion that a decree should be entered in this court such as the one entered in the court of common pleas, upon the reasoning of the trial judge in the opinion announced by him; and for the further reason that the sale made under the proceedings to sell for the tax lien, was not in conformity with the provisions of Sec. 11678 G. C., which was in force at the time of the sale, 1905, and among other things provides:
“All notices and advertisements for the sale of lands and tenements located in a city or village in this state, made by virtue *486of proceedings in a court of record therein, in addition to a description of such lands and tenements, shall contain the street number of the building or buildings erected 6n the lands, or the street number of'the lots offered for sale. If no such number exists, then the notice or advertisement must contain the name of the street or road upon which such lands or tenements aré located, together with the names of the streets or roads immediately north and south or east and west of such lands and tenements, that cross or intersect the street or road upon which they are located. ’ ’
The advertisement made by the sheriff in the ease in which the premises were sold by the sheriff, No. 131768 court of common pleas, omitted entirely to give the house number upon the east twenty-five feet of lot No. 80, which was one of the lots sold in said proceedings and bought in by William C. Meyer. While it is true that the parties may have mistakenly believed that a vacant lot was being sold, nevertheless, as a matter of fact it was not a vacant lot but there was a substantial house thereon, and we are of the opinion that the failure to comply with this statute was such an irregularity as would invalidate the sale.
The defendant, William C. Meyer, under the provisions of Sec. 5767 G. C., would be entitled-to have refunded to him the amount of the purchase money with interest thereon, together with the taxes subsequently paid by him, and interest on the same from the dates of payment. This, we understand, is what the court below decreed to him.